PER CURIAM.
The appellant- plead guilty to an indictment for first degree murder, and on March 17, 1958, the trial court sentenced him to life imprisonment. His first motion for relief pursuant to Criminal Procedure Rule I, F.S.A. ch. 924 Appendix was denied on October 29, 1964.
On October 7, 1964, the appellant filed a second motion for relief, pursuant to Criminal Procedure Rule I. The lower court conducted a full evidentiary hearing on defendant’s second Rule I motion. At the conclusion of the hearing the motion was denied and this appeal followed. The sole basis of this appeal is appellant’s contention that his confession and subsequent guilty plea were illegally obtained because the confession was procured in violation of his right to counsel at interrogation. Appellant relies upon Escobedo v. State of Illinois, 378 U.S. 478, 84 S.Ct. 1758, 12 L.Ed.2d 977 (1964). The proposition announced in Escobedo does not have retroactive effect in the State of Florida'. Bell v. State, Fla.App.1965, 175 So.2d 80; Lawrence v. State, *884Fla.App.1966, 182 So.2d 467 [opinion filed February 8, 1966]. See also Taylor v. State, Fla.App.1964, 169 So.2d 861; Lee v. State, Fla.App.1965, 173 So.2d 520.
Affirmed.